t c summary opinion united_states tax_court john herbert schoppe petitioner v commissioner of internal revenue respondent docket no 5966-07s filed date john herbert schoppe pro_se inga c plucinski for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent filed a motion for summary_judgment with respect to petitioner’s appeal of respondent’s sec_6330 determination to proceed to collect petitioner’s outstanding income_tax_liability by means of levy petitioner objected to respondent’s motion and a hearing was held in salt lake city utah on date for the reasons expressed in this opinion respondent’s motion will be granted background petitioner resided in utah at the time his petition was filed petitioner did not file a federal_income_tax return for tax_year and he had an established pattern of failing to file returns petitioner contends that he did not file because he had personal family difficulties and or because he did not have the financial ability to pay the tax petitioner also contends that he has few or no assets during date respondent sent petitioner a statutory notice determining an income_tax deficiency based on third-party reporting of income paid to petitioner petitioner received the notice_of_deficiency and chose not to file a petition with this court accordingly respondent assessed the income_tax deficiency against petitioner on date respondent notified petitioner of the intent to collect petitioner’s outstanding income_tax_liability by means of levy and of petitioner’s right to appeal petitioner sought and was granted a hearing during the hearing respondent’s representative met the requirements of sec_6330 and petitioner asked for the collection alternative of an offer- in-compromise respondent’s representative explained to petitioner that an offer-in-compromise could not be processed until petitioner filed delinquent returns for the intervening tax periods including petitioner indicated that he could not file because of a lack of time and money to prepare the delinquent returns on date respondent notified petitioner that the determination to proceed with collection was sustained on date petitioner’s petition was filed after the pleadings were completed respondent on date filed a motion for summary_judgment petitioner’s opposition to the motion was filed date at this court’s date hearing on respondent’s motion for summary_judgment petitioner produced a proposed return for hi sec_2001 tax_year which by petitioner’s computation would not have resulted in any_tax liability for the tax_year at the time of the hearing petitioner still had delinquent unfiled returns for other tax periods discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to a legal issue if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b 119_tc_252 98_tc_518 affd 17_f3d_965 7th cir this controversy may be resolved by summary_judgment as there is no genuine issue as to a material fact petitioner may not question the underlying tax_liability because he had and did not take advantage of the opportunity to do so upon his receipt of the notice_of_deficiency for accordingly we review the determination to proceed with collection on an abuse_of_discretion standard 114_tc_176 in accord with sec_6330 the appeals officer verified that the requirements of applicable law and administrative procedure had been met and took into consideration issues raised by petitioner and whether the collection action balanced the need for the efficient collection of tax with the 2there is no dispute concerning the question of the burden or proof or production see sec_7491 concern that the collection action not be any more intrusive than necessary we find nothing in the record or pleadings of this case that would show that respondent’s determination to proceed with collection was an abuse_of_discretion accordingly respondent’s motion for summary_judgment will be granted and to reflect the foregoing an appropriate order and decision will be entered
